Citation Nr: 1232835	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include a panic disorder and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a back disorder, to include as secondary to a left hip disorder.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

7.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder and hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder.

8.  Entitlement to an effective date earlier than January 18, 2008, for the award of service connection for posttraumatic stress disorder.

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to May 25, 2012.

10.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder from May 25, 2012.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to December 1962 and from March 1963 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although the RO framed the psychiatric service connection issue as being limited to panic attacks and depression, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As service connection for posttraumatic stress disorder (PTSD) has been granted, the Board has characterized the issue as stated on the title page.  

Similarly, although the RO framed the gastrointestinal (GI) disorder issue as being limited to gastroesophageal reflux disorder (GERD) and hiatal hernia, the Board has broadened this issue.  Id.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a February 2010 statement, the Veteran's representative raised the issue of entitlement to service connection for an alcohol abuse disability as secondary to service-connected PTSD.  As will be discussed below, the Board will take jurisdiction over this issue.

The issues of entitlement to service connection for a back disorder, a sleep disorder, and a GI disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran currently does not have a psychiatric disorder other than PTSD, to include a panic disorder and depression.

2.  The Veteran currently does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.

3.  The first clinical evidence reflecting complaints of tinnitus appears many years after service, and the only competent opinion to address the question of whether the disorder is related to in-service noise exposure weighs against the claim.

4.  A left hip disorder did not have its onset in service or within one year thereafter, and it is not related to any incident of service.

5.  In a January 2004 rating decision, the RO denied service connection for PTSD.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.

6.  VA received the Veteran's application to reopen the previously denied claim for service connection for PTSD on January 18, 2008.

7.  Prior to May 25, 2012, the evidence is in relative equipoise as to whether the Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with deficiencies in most areas.

8.  From May 25, 2012, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include a panic disorder and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for an effective date earlier than January 18, 2008, for the award of service connection for PTSD have not been met.  

6.  Prior to May 25, 2012, resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

7.  From May 25, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for a psychiatric disorder other than PTSD, bilateral hearing loss, tinnitus, and a left hip disorder, and an earlier effective date and a higher initial rating for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2008.  Nothing more was required.  Service connection for PTSD was later granted in an October 2009 rating decision.  

The claims for an earlier effective date and a higher initial rating for PTSD arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's Virtual VA file contains additional VA medical records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If arthritis, psychosis, or sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disorder other than PTSD

The Veteran contends that he has a psychiatric disorder apart from his PTSD manifested by panic attacks and depression related to service.

During his November 1962 separation examination from his first period of service, the Veteran reported having depression or excessive worry.  However, examination revealed a normal psychiatric evaluation.  On his March 1963 reenlistment examination, he denied having depression or excessive worry, or nervous trouble of any sort.  Examination at that time revealed a normal psychiatric evaluation.  He denied having depression or excessive worry and nervous trouble of any sort during his February 1969 separation examination from his second period of service and examination revealed a normal psychiatric evaluation.  

Post service, there is no medical evidence dated within 30 years of separation from service.  VA treatment notes reflect a diagnosis of an adjustment disorder in May 2003 and a psychotic disorder in September 2003.  VA treatment notes since that time show a diagnosis of PTSD.  

A December 2003 VA examination report reflects a diagnosis of PTSD with secondary depression.  

An October 2009 VA examination report reflects complaints of depression and anxiety.  The examiner noted that psychological testing revealed significant PTSD symptoms and dysphoric symptoms in the mild range for depression.  The examiner provided a diagnosis of PTSD with depressive features.  

A May 2012 VA examination report reflects symptoms of depressed mood, anxiety, and panic attacks.  The examiner provided a diagnosis of PTSD and indicated that the Veteran does not have any other psychiatric disorder.  

Initially, the Board observes that the Veteran filed his claim in January 2008.  Thus, the diagnoses of adjustment disorder, psychotic disorder, and depression were made prior to the pendency of this claim and the evidence of record during the current appeal period does not contain a diagnosis of a psychiatric disorder other than PTSD.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, the symptoms of depression, anxiety, and panic attacks have been attributed to the PTSD.  As such, the Board finds that the Veteran currently does not have a psychiatric disorder other than PTSD, to include a panic disorder and depression.

The Board notes that the Veteran reported having depression or excessive worry during his separation examination from his first period of service.  However, the Board points out that examination at that time revealed a normal psychiatric evaluation and he denied such complaints during his reenlistment examination and separation examination from his second period of service.  Moreover, the Board reiterates that there is no evidence of a current panic disorder or depression.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no psychiatric disorder apart from PTSD that can be related to service, the claim for service connection for a psychiatric disorder other than PTSD, to include a panic disorder and depression, must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as depressed mood, anxiety, and panic attacks.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, the Veteran is not competent to self-diagnose a psychiatric disorder.

In conclusion, service connection for a psychiatric disorder other than PTSD, to include a panic disorder and depression, is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Bilateral Hearing Loss and Tinnitus

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has hearing loss and tinnitus due to exposure to mortars, artillery, machine gun fire, and automatic rifle fire in service.

The Veteran's DD Form 214 shows that he served as a communications center specialist and field wireman.  Although the Veteran's in-service duties may have exposed him to excessive noise exposure, his treatment records fail to show hearing loss in either ear to an extent recognized as a disability for VA purposes, i.e., between 500 and 4000 hertz.  A November 1962 examination report, just prior to discharge from his first period of service, reflects 15/15 hearing on whispered and spoken voice testing bilaterally.  Audiometric testing in February 1969, just prior to discharge from his second period of service, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The evidence of record thus fails to indicate any clinical hearing loss within the relevant auditory thresholds during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

In this case, the record does not contain competent evidence of hearing loss.  None of the post-service medical evidence of record indicates any hearing loss.  

The Veteran underwent a VA audiology examination in October 2009.  He reported the onset of hearing loss and tinnitus in service, where he was exposed to excessive noise in radio operations and communications with no hearing protection.  He denied any post-service occupational or recreational noise exposure.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
25
25
LEFT
25
20
25
30
25

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran had normal hearing bilaterally with the exception of mild sensorineural hearing loss at 8000 Hertz in the right ear and mild sensorineural hearing loss at 3000 Hertz and 6000-8000 Hertz in the left ear.  The examiner noted the normal hearing test results in service and the absence of complaints of hearing loss or tinnitus.  The examiner stated that the Veteran's tinnitus cannot be attributed to acoustic damage.  The examiner further stated that, due to normal hearing at separation and essentially no damage on examination 40 years post service, the Veteran's hearing loss and tinnitus are not related to service

Given the above, despite the Veteran's report of in-service acoustic trauma, the record does not establish current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, as there is no hearing loss disability for VA purposes that can be related to service, the claim for service connection for bilateral hearing loss must be denied.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

As for the tinnitus, there are no complaints, findings, or diagnoses of tinnitus or ringing in the ears during either period of service.  The first report of tinnitus is found in the Veteran's claim for benefits filed in January 2008, over 37 years after discharge from his second period of service.  The first clinical complaint of tinnitus is in the October 2009 VA examination.  The passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the only competent opinion to address the etiology of the Veteran's tinnitus weighs against the claim.  In this regard, after noting the essentially normal hearing on current examination, the VA examiner opined that the Veteran's tinnitus is not related to any in-service noise exposure as his tinnitus is not due to acoustic damage.  Thus, service connection for tinnitus is not warranted.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing and ringing in the ears.  Layno, 6 Vet. App. 465.  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  The Board acknowledges the Veteran's assertion that he has had tinnitus since service.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous tinnitus since service, he is not found to be credible.  Again, there are no complaints of tinnitus in service.  There is no report of tinnitus until his January 2008 claim for benefits and no medical evidence of tinnitus after discharge until October 2009.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current tinnitus to service.

In conclusion, service connection for bilateral hearing loss and tinnitus is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Left Hip Disorder

The Veteran contends that he has a left hip disorder due to his in-service duties as a paratrooper.

As indicated above, the Veteran's DD Form 214 shows that he served as a communications center specialist and field wireman.  Although his service personnel records do not show that he served as a paratrooper, they do show that he served with the 173rd Airborne Brigade, which may have involved duties as a paratrooper as alleged.  Regardless, his service treatment records do not reflect any complaints, findings, or diagnoses of a left hip disorder.  During a November 1962 examination, just prior to discharge from his first period of service, he did not complain of any hip problems and examination revealed a normal evaluation of the lower extremities.  Likewise, he did not complain of any hip problems during a February 1969 examination, just prior to discharge from his second period of service, and examination again revealed a normal evaluation of the lower extremities.  

Post service, there is no medical evidence dated within 30 years of separation from service.  The passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d at 1333.  VA treatment notes reflect a history of hypertension, tobacco use, peripheral vascular disease, and hyperlipidemia.

The Veteran underwent a VA examination in October 2009.  He reported serving as a paratrooper, making about 60 jumps, and that he fell on his left hip on at least one occasion.  He stated that he has had left hip pain since his release from service.  He noted that the pain radiates down the left hip to mid calf and that it is either an aching pain or like a Charley horse.  The examiner reported that a March 2007 vascular laboratory study showed findings consistent with claudication, and May 2009 x-rays of the left hip were negative except for some vascular calcifications.  The examiner provided a diagnosis of left iliotibial band syndrome.  The examiner opined that the left hip pain is not due to service, including parachute jumps, noting that the pain is not due to arthritic changes but due to iliotibial band syndrome and the radiation of pain is due to claudication secondary to vascular insufficiency.  The examiner further noted that the Veteran's iliotibial band syndrome is related to his significant smoking history, hyperlipidemia, and hypertension.

The Board acknowledges that the report of the May 2009 x-rays of the left hip are not of record.  However, the examiner relayed the findings of the report, and there is no indication that this is an inaccurate report of the x-rays.

The Board notes that the Veteran reported having cramps in his legs during both his enlistment and separation examinations for his second period of service.  However, clinical evaluation of the lower extremities was normal each time.  Moreover, while describing his left hip pain as a cramp during the VA examination, he did not relate the current pain to the leg cramps during service.  Here, the Board notes that the examiner noted that the Veteran reviewed the service treatment records during the examination.  Further, during the examination the Veteran dated the onset of the left hip pain to after release from service.  Lastly, as will be seen below, there is no competent evidence of continuity of such cramps since service.  Thus, the Board finds that the cramps he reported during service are not the same cramps he reported during the VA examination that are the symptoms of his current left hip disorder.  Moreover, there is no evidence of iliotibial band syndrome or vascular insufficiency in service or for many years thereafter.

Given the above, the Board finds that a left hip disorder did not have its onset during either period of service or within one year thereafter, and it is not related to any incident of service.

The Board acknowledges the Veteran's assertion that he has had problems with his left hip since discharge from service.  The Board notes that he is competent to give evidence about observable symptoms such as pain.  Layno, 6 Vet. App. 465.  To the extent that he is claiming to have experienced continuous left hip pain since discharge from service, he is not found to be credible.  Again, there are no complaints of left hip pain in service.  There is no report of a left hip disorder until his January 2008 claim for benefits and no medical evidence of a left hip disorder after discharge until May 2009, when he presumably complained of left hip pain and x-rays were taken.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current left hip disorder to service.

In conclusion, service connection for a left hip disorder is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Effective Date for PTSD

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

In this case, the Veteran contends that he is entitled to an earlier effective date of June 11, 2003, for the award of service connection for PTSD because that is when he filed his original claim.  

VA received the Veteran's original claim for service connection for PTSD on June 11, 2003.  In a September 2003 rating decision, the RO denied the claim.  Later that month, the Veteran submitted additional medical evidence.  In a January 2004 rating decision, the RO confirmed and continued to previous denial.  Although the Veteran initiated an appeal of the January 2004 rating decision by timely filing a notice of disagreement, he did not thereafter perfect the appeal by timely filing a substantive appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Thus, an effective date of the June 11, 2003, date of claim is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the Veteran's claim to reopen the previously denied claim for service connection for PTSD on January 18, 2008.  In a November 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  In an October 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective January 18, 2008 (date of receipt of application to reopen).  The RO subsequently increased the rating to 50 percent effective January 18, 2008.

Given the above, January 18, 2008, is the proper effective date for the award of service connection for PTSD in this case as that is the date on which VA received the Veteran's application to reopen.  There is no correspondence received prior to this date, and since the January 2004 rating decision, that can be construed as an application to reopen.  

The Board notes the Veteran's contention that he is entitled to an earlier effective date of June 11, 2003, as that is the date he filed his original claim.  However, as discussed above, he did not perfect the appeal by timely filing a substantive appeal.  

In a February 2010 statement, the Veteran's representative asserted that an effective date of the original June 11, 2003, date of claim is warranted as the grant of service connection in the October 2009 rating decision was based on service personnel records obtained subsequent to the January 2004 rating decision.  See 38 C.F.R. § 3.156(c) (2011).  

Although service personnel records were received from the National Personnel Records Center in September 2009, the Board observes that they are duplicative of service personnel records that were of record at the time of the January 2004 rating decision.  Thus, an earlier effective date on this basis is not warranted.

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for PTSD and the assignment of a 50 percent rating is the date of the January 18, 2008, application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim must be denied.  

Initial Rating for PTSD

The Veteran's PTSD has been rated under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  But see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

Initially, the Board notes that the Veteran's representative has raised the issue of entitlement to service connection for an alcohol abuse disability secondary to his PTSD.  In a February 2010 statement, the representative indicated that the symptoms of the alcohol abuse disability should be considered in the evaluation of PTSD.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 4.3; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  As will be seen below, the record does not separate the effects of the PTSD from the alcohol abuse disability.  Thus, the Board will consider all of the Veteran's psychiatric symptoms in the evaluation of his PTSD.  Therefore, although the claim for service connection for an alcohol abuse disability has not yet been adjudicated, the Board finds that there is no prejudice in proceeding with the merits of the rating for PTSD.  See Bernard, 4 Vet. App. 384.

Prior to May 25, 2012, the Veteran's PTSD has been rated as 50 percent.

After a careful review of the record, the Board finds that an initial 70 percent rating for PTSD prior to May 25, 2012, is warranted.

An October 2009 VA examination report reflects complaints of difficulty relaxing due to sleep problems, nightmares, depression, and anxiety because of PTSD.  The Veteran reported two divorces due to his PTSD, and that he does not have any real problems with his five children although he does not communicate much with them, having general conversation as he does with all people.  He also reported getting up during the night and pacing because his mind will not "shut down" and having to play gospel music on the radio to go back to sleep.  He reported working in many different jobs over the years, noting that he would generally do well for three to five years, then his stress and flashbacks would become so severe he would leave the job before his symptoms would interfere with his work performance.  He noted that he was fired from one job and laid off from another.  He stated that he was retired and living alone in an apartment, and has two friends and no romantic relationships.  

The examiner noted that testing indicated significant PTSD symptomatology.  Examination revealed that the Veteran had adequate grooming and hygiene and wore relatively clean clothing.  He was oriented with slightly slow but clear and goal-directed thought processes and normal speech.  He had some difficulty with memory, noting that he becomes easily distracted when nervous or anxious, as he was admittedly during the examination.  Mood was slightly dysphoric and anxious.  He reported intrusive memories and hyperarousal.  The examiner noted that the Veteran's symptoms have historically caused problems with occupational functioning and contributed to two divorces and the difficulty with maintaining more than surface level relationships with his children.  The examiner provided diagnoses of PTSD with depressive features, cocaine dependence in remission, and alcohol abuse in remission.  The examiner assigned a GAF score of 60.  

VA treatment notes from March 2008 to April 2012 reflect complaints of poor sleep due to nightmares, flashbacks, intrusive thoughts, isolation, poor concentration, irritability, hypervigilance, and panic attacks.  The Veteran denied suicidal and homicidal ideations.  Examinations showed that he was oriented with good concentration; good, anxious, or depressed mood; and no hallucinations or delusions.  The GAF score has been consistently 40.  

Given the above, the Board finds that, prior to May 25, 2012, the evidence is in relative equipoise as to whether the Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with deficiencies in most areas.

On one hand, his PTSD had been manifested by panic attacks, impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships (criteria for a 50 percent rating); and a VA examiner has assigned a GAF score of 60, which indicates moderate difficulty in social or occupational functioning.

On the other hand, his PTSD had been manifested by obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships (criteria for a 70 percent rating); and his treating physicians have assigned GAF scores of 40, which indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that his PTSD resulted in ooccupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53.  Thus, an initial 70 percent rating is warranted from the January 18, 2008, date of service connection to May 24, 2012.  

From May 25, 2012, the Veteran's PTSD has been rated as 70 percent.

After a careful review of the record, the Board finds that an initial rating in excess of 70 percent for PTSD from May 25, 2012, is not warranted.

A May 2012 VA examination report reflects complaints of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; panic attacks more than once a week; impaired judgment; disturbances of motivation and mood; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and an inability to establish and maintain effective relationships.  The Veteran stated that he was forced to move because he was allegedly violent with a neighbor but he expressed his belief that he was not violent, noting that he was charged with assault but the charges were dismissed for lack of evidence.  He stated that he rarely leaves his home because he lives in a violent neighborhood, going out once a month to buy food with his niece.  He noted losing all interest in hobbies, socializing, and being active, and that he spends his time sleeping, playing on the computer, and watching television.  He reported having minimal contact with four of his children and telephone contact with one daughter once a month.  He reported having no friends.  He reported frequent suicidal thoughts but no intent to follow through.  He denied homicidal ideation.  He reported checking and rechecking the doors and windows to ensure safety, even waking in the night to do so.  He denied auditory or visual hallucinations.  The examiner indicated that the PTSD results in occupational and social impairment with deficiencies in most areas.  The examiner noted fleeting suicidal ideation.  The examiner assigned a GAF score of 45.  

Given the above, although the evidence indicates that the Veteran has significant occupational and social impairment, the evidence does not show that he has total occupational and social impairment.  As reported during the October 2009 VA examination, he was able to maintain a job for several years before quitting and he retired from his last job.  Although he has no friends, he has been able to maintain a relationship with a niece and one of his children.

In terms of symptoms, while not dispositive, the record fails to show that the Veteran's PTSD has been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Indeed, his symptoms fall in the criteria for a 30, 50, or 70 percent rating.  Although the Veteran reported having suicidal ideations, the examiner commented that they were fleeting and indicated that the Veteran was not in persistent danger of hurting himself.

The Board notes that the Veteran was assigned a GAF score of 45.  Although such a score indicates serious symptoms or any serious impairment in social, occupational or school functioning, it does not indicate total occupational and social impairment.  

In sum, the evidence fails to show that the Veteran's PTSD results in total occupational and social impairment, especially when considering his symptoms.  Accordingly, the Board finds that, from May 25, 2012, his PTSD has not more nearly approximated total occupational and social impairment to warrant a 100 percent rating.

In conclusion, the Board has applied the benefit-of-the-doubt rule in granting a 70 percent rating for PTSD prior to May 25, 2012.  However, as the preponderance of the evidence is against an even higher rating or a rating in excess of 70 percent from May 25, 2012, the benefit-of-the-doubt rule is not applicable to these aspects of the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Further, the Veteran has been awarded a total disability rating based on individual unemployability due to his PTSD under 38 C.F.R. § 4.16(a) (2011), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include a panic disorder and depression, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left hip disorder is denied.

An effective date earlier than January 18, 2008, for the award of service connection for PTSD is denied.

An initial 70 percent rating for PTSD from January 18, 2008, to May 24, 2012, is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 70 percent for PTSD from May 25, 2012, is denied.


REMAND

The Board finds that further development is needed on the claims for service connection for a back disorder, sleep disorder, and GI disorder.

With respect to the back disorder, the Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran's service treatment records are negative for any mention of back pain.  The examiner reported that x-rays showed mild degenerative disc disease of the lumbar spine.  The examiner then opined that the Veteran's degenerative disc disease of the lumbar spine was not due to his left hip disorder.  The examiner did not provide an opinion on whether the back disorder is related to service.

Initially, the Board notes that the RO only requested an opinion on whether the Veteran's back disorder was secondary to his left hip disorder.  In this regard, the RO had determined that the service treatment records are negative for any back complaints.  However, the Board observes that a January 1961 service treatment record reflects complaints of mild back pain that were assessed as a probable recurrent strain.  Thus, a supplemental opinion on whether the Veteran's back disorder is related to service is needed.

As for a sleep disorder, the Veteran contends that he has sleep apnea secondary to his service-connected PTSD.  VA treatment notes show a diagnosis of sleep apnea and the Veteran is service-connected for PTSD.  In support of his claim, he has submitted a medical treatise indicating a possible link between PTSD and sleep apnea.  Thus, the RO should afford the Veteran a VA examination to obtain an opinion on the matter.

With respect to the GI disorder, the Veteran was afforded a VA examination in May 2012.  The examiner opined that the GERD is not proximately due to or the result of PTSD.  The examiner explained that the Veteran's current psychiatric medication has a very low incidence of GI side effects and the GERD was much more likely worsened by the known conditions of smoking and alcohol use.  

The Board acknowledges the examiner's opinion that the Veteran's GERD is not proximately due to or the result of his PTSD.  However, the examiner's rationale seems to limit the potential relationship to just the medication for PTSD as opposed to the effects of the PTSD itself.  In this regard, the Veteran has submitted a medical treatise indicating a possible link between PTSD and GERD.  The examiner also did not provide an opinion on whether the GERD has been aggravated by the PTSD or medication taken therefor.  Thus, a supplemental opinion is needed.  

In addition, a March 2008 VA treatment note reflects complaints of loose stools due to Celexa, the medication for his PTSD.  The medication was changed to Remeron (Mirtazapine).  Thus, an opinion on whether any previously existing GI disability manifested by loose stools was proximately due to, the result of, or aggravated by PTSD or the medication taken therefor is also needed.

Further, as noted in the Introduction, the Veteran's representative raised a claim for service connection for an alcohol abuse disability as secondary to service-connected PTSD.  As the raised claim for service connection for an alcohol abuse disability could affect the claim for service connection for a GI disorder, the Board finds that the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the RO should first adjudicate the raised issue, after providing proper notice under the VCAA.

Lastly, the Veteran receives treatment from the St. Louis VA Medical Center (VAMC), and the record contains treatment notes dated through April 2012.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter on the raised claim of entitlement to service connection for an alcohol abuse disability as secondary to service-connected PTSD.  

2.  Obtain any records adequately identified, to include all outstanding records of treatment from the St. Louis VAMC since April 2012.

3.  Thereafter, adjudicate the claim of entitlement to service connection for an alcohol abuse disability as secondary to service-connected PTSD.  If the claim is denied, provide the Veteran with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran a statement of the case.  If the Veteran files a timely substantive appeal, certify the issue for appellate review.

4.  Arrange for the Veteran's claims file to be reviewed by the examiner who completed the October 2009 VA spine examination, if possible, for an addendum that addresses the following:

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine had its onset in service or was evidenced by arthritis within one year thereafter, or is otherwise causally related to service.  In rendering this opinion, the examiner should consider the January 1961 service treatment record showing complaints of mild back pain and a diagnosis of probable recurrent strain.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to, the result of, or aggravated (permanently worsened beyond normal progression of the disorder) by his PTSD.  In rendering this opinion, the examiner should consider the medical treatise indicating a possible link between PTSD and sleep apnea.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Arrange for the Veteran's claims file to be reviewed by the examiner who completed the May 2012 VA esophageal conditions examination, if possible, for an addendum that addresses the following:

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is proximately due to, the result of, or aggravated (permanently worsened beyond normal progression of the disorder) by his PTSD.  In rendering this opinion, the examiner should consider not just the medication for PTSD but the effects of the PTSD itself, and the medical treatise indicating a possible link between PTSD and GI disorders.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any previously existing GI disability manifested by loose stools was proximately due to, the result of, or aggravated (permanently worsened beyond normal progression of the disorder) by PTSD or the medication taken therefor.  In rendering this opinion, the examiner should consider the March 2008 VA treatment note showing complaints of loose stools due to Celexa, and the medical treatise indicating a possible link between PTSD and GI disorders.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


